DETAILED ACTION
This office action is a response to the amendment filed on 08/29/2022 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/03/2020, 03/03/2020, 05/12/2020, 09/02/2020, 11/05/2020, 12/29/2020, 02/02/2021, 06/16/2021, 11/09/2021, 02/22/2022, 09/27/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-5, 8-13, 16-20 is/are rejected under 35 U.S.C. 103 being unpatentable over MURUGESAN et al (US 2018/0083977 A1) in view of Berger et al (US 2018/0219923 A1) and Prahlad et al (US 2010/0333116 A1).

Regarding claim 1, MURUGESAN discloses a method of operating a multi-tenant cloud system (Fig 1-5; paragraph [0005]; providing cloud-based identity management; paragraph [0028]; providing an Identity Cloud Service (IDCS) that is a multi-tenant, cloud-scale, IAM platform, IDCS is providing authentication, authorization, auditing, and federation), the method comprising: 
receiving a request for an authentication action for a user (paragraph [0079]; user request such as http requests are received by IDCS web routing tier of security gate or cloud gate; paragraph [0210]; the request is authenticated by a security gate or cloud gate;) 
creating an authenticate target action (paragraph [0218]; AD passwords are used to authenticate users to cloud applications using Single-sign-on (SSO) wherein sign-on of cloud applications using AD password can be considered as creating authenticate target action)(paragraph [0044]; providing automated identity synchronization from on-premise AD data to cloud data via SCIM bus between cloud and the enterprise, providing SAML bus for federating authentication from cloud to on-premise AD using password; paragraph [0047]; customers set up SSO between on-premise AD and IDCS through AD federation service, user access to cloud applications and on-premise applications with a single password); ); 
registering (paragraph [0099]; a system need to register or create to a new user, paragraph [0250]; ID bridge determines that a new user is added to the monitored AD groups, IDBridge sends user information to create the new user) a cache listener (paragraph [0046]; ID bridge (i.e. cache listener) listens to user and groups (e.g; groups of users) from the organization units chosen by the customer and synchronizes the users to cloud; IDBridge can be considered as cache listener because IDCS uses real-time caching structure in paragraph [0104]) to listen for a target action response that is responsive to the authenticate target action(paragraph [0217]; AD 1320 is the “source of truth” for identities (users and group), and a single IDBridge 1310 monitors (i.e. listen) AD domain, IDbridge monitors (i.e. listens) synchronizes all user under user selected organization units (OUs) in AD) 
initiating the authentication action for the user at an on-premise active directory (AD) via a bridge (paragraph [0217]; IDBridge 1310 monitors and synchronizes all users under user-selected organization units (OUs) in AD 1320, paragraph [0218]; AD passwords are used to authenticate users to cloud applications using SSO;paragraph [0004]; providing IDBridge between on premises AD and IDCS; paragraph [0047]; customers set up SSO between on-premise AD and IDCS through AD federation service, user access to cloud applications and on-premise applications with a single password);  and 
waiting for the callback (Fig.11; paragraph [0175]; for SSO service,  if cloud gate 1104 detects that the user has no local application session, Cloud Gate 1104 redirects browser to oAuth2 microservice 1110 to initiate OpenID Connect login flow against the OAuth2 microservice 1110 wherein in redirection function includes calling back function; it is obvious that when redirecting the service, there will be waiting for redirecting or calling back) ;
at the callback, receiving a target action response comprising a result of the authentication action.(paragraph [0169] which discloses OAthu microservice 1004 service receives an authorization request from browser to authenticate a user of application, OAthu microservice redirect (i.e. call back) browser to SSO microservice, according to paragraph [0169], when receiving the request from browser, based on calling or requesting, redirecting or calling back for authentication, paragraph [0177] which discloses SSO microservice validates the existing session if the user has a valid SSO session, if the user does not have a valid SSO session, the SSO microservice  initiates the user login ceremony. In order to do so, SSO microservice redirects (i.e. call back) browser to a login application service, Login application service provides a login page in browser. Browser sends a REST POST to the SSO microservice including login credentials. The SSO microservices generates an access token and sends it to Cloud Gate  in a REST POST. Cloud Gate sends the authentication information to Admin SCIM microservice to validate the user’s password. Admin SCIM microservice determines successful authentication and sends a corresponding message to SSO microservice, according to paragraph [0177], if the user does not have a valid SSO session for authentication, SSO microservice redirects (i.e. call back) browser, by providing login page in browser, by providing log in credential, by sending token to Cloud Gate, by validating user’s password, determines successful authentication and sending a corresponding message (i.e. receiving a target action response which includes successful authentication such as a result of the authentication action) to SSO microservice based on these calling back function )
MURUGESAN includes cache cluster in IDCS is implemented in paragraph [0192].
However, MURUGESAN does not explicitly discloses cache callback when performing authentication.
Berger et al discloses cache callback when performing authentication.(paragraph [0054]; cached callback and refresh callback, paragraph [0057]; service layer evicts the cache entry for the resource and calls the refresh callback with no-permission error code for authentication)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method performing authentication user at a multitenant cloud system using redirecting function or callback function of MURUGESAN with the method performing authenticating user using cache callback mechanisms of Berger in order to improve performance or latency taught by Berger. (Berger; paragraph [0025])
MURUGESAN in view of Berger does not explicitly disclose the cache listener generating a cache callback when a cache event occur.
Prahlad et al discloses the cache listener generating a cache callback when a cache event occur. (paragraph [0285]; when data is changed, updated by the file system, tracking the call to provide information to the data migration component wherein data is changed, updated by the file system can be considered as a cache event occur, tracking the call can be considered as cache listener; paragraph [0286]; the cloud gateway monitors (i.e. cache listener) the transfer of data from the file system (i.e. cache event occurs), cache callback layer facilitates the migration of data from data storage on cloud gateway to secondary storage)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method performing authentication user at a multitenant cloud system using redirecting function or callback function of MURUGESAN and the method performing authenticating user using cache callback mechanisms of Berger with the method disclosing generating cache callback by cache listener when cache event occurs of Prahlad et al in order to improve the possibility of realizing deduplication benefit taught by Prahlad et al.

Regarding claim 2, MURUGESAN in view of Berger and Prahlad et al discloses the method of claim 1, wherein the authentication action request is received at the multi-tenant cloud system.( MURUGESAN; paragraph [0079]; user request such as http requests are received by IDCS web routing tier of security gate or cloud gate; paragraph [0210]; the request is authenticated by a security gate or cloud gate; IDCS is cloud based multi-tenant identity and access management service please see paragraph [0003] and [0004])

Regarding claim 3, MURUGESAN in view of Berger and Prahlad discloses the method of claim 2, wherein the result of the authentication action is received from the on-premise AD.(MURUGESAN; paragraph [0216]; synchronizes one premise enterprise identity store such as Active directory with cloud based identity store such as IDCS; paragraph [0239]; PULL mechanism requires the client to periodically query AD for changes, AD will return all the matching entries along with valid cookie; paragraph [0097]; when requesting a login service, the application sends a message to authenticate user’s credentials and get a session cookie in return, therefore, valid cookie in return from AD is the result of the authentication action)

Regarding claim 4, MURUGESAN in view of Berger in view of Prahlad discloses the method of claim 1, further comprising: while waiting for the callback (MURUGESAN; Fig.11; paragraph [0175]; for SSO service,  if cloud gate 1104 detects that the user has no local application session, Cloud Gate 1104 redirects browser to oAuth2 microservice 1110 to initiate OpenID Connect login flow against the OAuth2 microservice 1110 wherein in redirection function includes calling back function; it is obvious that when redirecting the service, there will be waiting for redirecting or calling back), polling for a thread created for the authentication action (MURUGESAN; paragraph [0179]; collecting or polling HTTP cookie which includes authentication token, microservice return authentication token to browser and redirect to cloud gate, cloud gate send REST POST to microservice to collect or poll or request the authentication token, finally cloud gate receives tokens from microservice wherein the actions performing for authentication token can be considered as created thread) ; wherein the polling continues until the callback or a timeout.(MURUGESAN; paragraph [0180]; the authentication action such as redirecting or calling back to OAuth2 microservice, and redirecting or calling back to Cloud Gate until the browser can access the application with application’s local is valid, if the local cookie becomes invalid, the authentication process which includes created thread will be repeated until a callback is completed)

Regarding claim 5, MURUGESAN in view of Berger in view of Prahlad discloses the method of claim 1, wherein the cache listener (MURUGESAN; paragraph [0216]; IDBridge(i.e. cache listener) is a distributed agent in IDCS) is implemented by an in- memory distributed data grid.(MURUGESAN; paragraph [0104]; IDCS uses real-time caching structure, cache cluster is implemented with a distributed data grid; paragraph [0154]; IDCS cache tier supports caching functionality for IDCS platform services tier, IDCS infrastructure service tier; paragraph [0193]; in-memory distributed cache) 

Regarding claim 8, MURUGESAN in view of Berger in view of Prahlad discloses the method of claim 1, wherein the multi-tenant cloud system accesses the on-premise active directory via a firewall.(MURUGESAN; paragraph [0173]; the interaction between a component within IDCS and a component outsides IDSC are performed through firewalls; paragraph [0047]; customers set up SSO between on-premise AD and IDCS through AD federation service, user access to cloud applications and on-premise applications with a single password )

Regarding claim 9, claim 9 is rejected for the same reason as set forth in claim 1 as a computer-readable medium of the method claim 1.

Regarding claim 10, claim 11 is rejected for the same reason as set forth in claim 2 as the computer-readable medium of the method claim 2.

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 3 as the computer-readable medium of the method claim 3.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 4 as the computer-readable medium of the method claim 4.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 5 as the computer-readable medium of the method claim 5.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 8 as the computer-readable medium of the method claim 8.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 1 as a multi-tent cloud system for a plurality of user accounts of the method claim 17.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 2 as the multi-tenant cloud system of the method claim 2.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 3 as the multi-tenant cloud system of the method claim 3.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 4 as the multi-tenant cloud system of the method claim 4.

6.	Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 being unpatentable over MURUGESAN et al (US 2018/0083977 A1) in view of Berger et al (US 2018/0219923 A1) and Prahlad et al (US 2010/0333116 A1) and Caldwell et al (US 10,298611 B1).

Regarding claim 6, MURUGESAN in view of Berger and Prahlad discloses the method of claim 1, MURUGESAN in view of Berger and Prahlad discloses an asynchronous action comprising changing a password. (MURUGESAN; paragraph [0099]; asynchronous action includes changing password such as reset the password)
MURUGESAN in view of Berger and Prahlad does not explicitly disclose the authentication action is an asynchronous action.
Caldwell discloses the authentication action is an asynchronous action.(Column 4; lines 15-20; authentication action is asynchronous action)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method performing asynchronous action comprising changing password of MURUGESAN in view of Berger and Prahlad with the method authentication action is asynchronous action of Caldwell in order to reduce theft of data, breach of confidentiality taught by Caldwell.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 6 as the computer-readable medium of the method claim 6.

7.	Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 being unpatentable over MURUGESAN et al (US 2018/0083977 A1) in view of Berger et al (US 2018/0219923 A1), Prahlad et al (US 2010/0333116 A1), Caldwell et al (US 10,298611 B1) and SAITO et al (US 2018/0267713 A1).

Regarding claim 7, MURUGESAN in view of Berger, Prahlad and Caldwell et al discloses the method of claim 6, 
MURUGESAN in view of Berger, Prahlad and Caldwell discloses asynchronous action and synchronous action (MURUGESAN; paragraph [0096]; near-real-time task such as asynchronous action, real-time task such as synchronous action) and the synchronous action comprises the user logging in. (MURUGESAN; paragraph [0097]; real-time task or synchronous action comprises the user login service)
However, MURUGESAN in view of Berger, Prahlad in view of Caldwell does not explicitly disclose the asynchronous action is assigned a lower priority than a synchronous action.
SAITO et al discloses the asynchronous action is assigned a lower priority than the synchronous action.(paragraph [0077]; prioritize synchronous action over asynchronous action therefore, asynchronous action has lower priority than synchronous action)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method performing asynchronous action and synchronous action of MURUGESAN in view of Berger, Prahlad and Caldwell with the method prioritizing synchronous action over asynchronous action of SAITO in order to improve data placement operation taught by SAITO. (SAITO; paragraph [0004])

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 7 as the computer-readable medium of the method claim 7.

Response To Arguments
8.	The applicant’s arguments have been carefully considered but moot.

Conclusion
9.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Gargaro et al. US 2016/0337339 A1 which discloses establishing and maintaining an improved single sign-on (SSO) Facility, authentication service using asynchronous engine.
ARAKI US 2016/0275282 A1 which discloses authentication system using cache acquisition callback.
Singh et al. US 2021/0234669 A1 which discloses authenticating customers in the cloud and cache callback


10.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452